From an order dismissing the plaintiff’s complaint, and the judgment entered thereon in favor of the defendant, in an action for divorce, the plaintiff appeals. Order, in so far as appealed from, and judgment, affirmed, with costs. No opinion. Hagarty, Carswell and Close, JJ., concur; Lazansky, P. J., and Taylor, J., dissent and vote to reverse the order, in so far as appealed from, and the judgment, and to grant a new trial, on the grounds: (a) The verdict of the jury was against the weight of the evidence, (b) It was serious error for the court to refuse to permit plaintiff fully to interrogate the corespondent as to the identity of the woman with whom he says he was at the time of the incident which is the subject of the action.